Citation Nr: 0033974	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for right ear otitis 
externa.

3.  Entitlement to residuals of a lumbar spine fracture.

4.  Entitlement to service connection for residuals of a 
gunshot wound to the left lower leg.

5.  Entitlement to service connection for hearing loss and 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from January 1961 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 and January 2000 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office in Louisville, Kentucky (RO), which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for service connection for a skin 
disorder has been obtained by the RO.

2.  Recent medical evidence of record indicates that the 
veteran's current skin disorders, diagnosed as recurrent 
tinea pedis, tinea cruris, eczema, and pseudofolliculitis 
barbae, began during the veteran's military service, and is 
related to his military service.



CONCLUSION OF LAW

A skin disorder, diagnosed as recurrent tinea pedis, tinea 
cruris, eczema, and pseudofolliculitis barbae, was incurred 
during active military service.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
a skin disorder.  As a preliminary matter, the Board notes 
that a new law became effective November 9, 2000, known as 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal, due 
to the favorable outcome of this appeal, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  Additionally, the 
Board notes that in June 2000, additional evidence was 
received at the Board, which has not been considered by the 
RO.  The veteran has not proffered a waiver of RO 
consideration of that evidence, but in light of the favorable 
outcome of this decision, the Board may proceed without a 
waiver from the veteran.  See 38 C.F.R. § 20.1304(c). 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A review of the veteran's service medical records reveal that 
he was treated for a rash of the groin in May 1960 and 
October 1962, for which he was prescribed a fungicidal 
ointment.  He was treated for a groin rash and a leg rash in 
April 1966.  In May 1967, he was given lotion for a rash of 
the legs.  He was again treated for a groin rash and also 
complained of athlete's foot in September 1972.  The 
separation examination report of July 1974 is negative for 
any findings of a skin disorder.

Following service separation, VA outpatient records dated 
from 1997 to 1999 disclose that the veteran was treated for 
skin disorders diagnosed variously as tinea cruris, alopecia 
areata, and eczema.  In April 1997, the veteran presented 
with a rash under the arms and between the fingers, and 
patches of hair loss.  In May 1997, he had fungus of the left 
hand and reported intermittent fungal infections of the 
hands, arms, and neck for the past 10 years.  A dermatology 
consultation performed in June 1997 identified alopecia of 
the scalp, eczema of the axillae and trunk, and tinea pedis 
of the feet.  In October and December 1997, the veteran was 
seen for a follow-up for alopecia areata, eczema, and tinea 
cruris.  Multiple perifollicular papules of the beard area 
were also noted and the veteran was assessed with 
pseudofolliculitis barbae.

The veteran continued on medication throughout 1998.  In 
August 1998, objective findings of alopecia areata, tinea 
cruris, and eczema were noted on the bilateral axillae, 
scalp, and bilateral hands.  The following month, a physical 
examination found hypopigmented patches of the bilateral 
axillae, a few areas of sparse hair growth on the scalp, 
hypopigmented patches with scales of the interdigital areas 
of the feet, and hypopigmented patches of the bilateral 
hands.

A February 1999 statement submitted by the veteran's friend 
indicates that when he met the veteran in 1975, the veteran 
had a rash on his hands and arms, as well as hair loss.  A 
February 1999 statement from the veteran's aunt indicates 
that he had a body rash when he returned home from service, 
manifested by blisters and swelling of the feet, along with 
areas of hair loss.

A July 1999 letter from George J. Gataky, M.D., stated that 
he had recently evaluated the veteran, and that the veteran 
maintained that he had "jungle rot" from service in 
Vietnam.  Physical examination noted resolving vesicles on 
the sides of the fingers and feet and maceration in the 
fourth interdigital web spaces bilaterally.  No abnormalities 
of the axillae or trunk were observed.  Dr. Gataky believed 
that the veteran had dyshidrotic eczema of the hands and 
feet.

In August 1999, the veteran appeared at a personal hearing 
before the RO, and testified that he first noticed a skin 
rash on his feet during service in Vietnam in approximately 
1965.  He received cream and a foot soak as treatment, but 
the rash subsequently affected his hands, groin, and scalp.  
He indicated that he continued to have problems throughout 
his military service.  He stated that he did not receive 
formal medical attention after service because he received 
medication from a friend.  He indicated that he had been 
receiving treatment at the VA Medical Center for the last few 
years.

A May 2000 letter from Lisha R. Thornton, M.D., indicates 
that she had been the veteran's treating physician since 
December 1998, and had treated the veteran on four occasions 
during that time period.  She stated that she had become 
familiar with the veteran's past and current medical 
condition, and had "done a thorough review of his entire 
service medical records."  She indicated that the veteran 
currently suffered from conditions including recurrent tinea 
pedis, tinea cruris, eczema, and pseudofolliculitis barbae.  
In conclusion, she opined that "it is at least as likely as 
not that the above mentioned conditions were conditions that 
began in the military and were related to his service in the 
military as evidenced by his service medical records."

The Board has thoroughly reviewed the evidence of record, 
along with the veteran's statements and testimony, and the 
lay statements of record.  In short, the record includes 
medical evidence of a current skin disorder, service medical 
records reflecting an in-service skin disorder, and a current 
medical opinion that links the veteran's current skin 
disorders to the veteran's military service.  In light of the 
foregoing, the Board finds that the evidence supports a 
causal relationship between the veteran's current skin 
disorder, diagnosed as recurrent tinea pedis, tinea cruris, 
eczema, and pseudofolliculitis barbae, and his military 
service, and the appeal for service connection for a skin 
disorder is granted.  Any deficiencies in compliance with the 
recently enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107) are moot.  


ORDER

A skin disorder, diagnosed as recurrent tinea pedis, tinea 
cruris, eczema, and pseudofolliculitis barbae, was incurred 
during active military service.  



REMAND

The Board also observes that in August 1999, the veteran 
filed claims for entitlement to service connection for right 
ear otitis externa, bilateral hearing loss, tinnitus, low 
back disability, and gunshot wound of the left leg.  The RO 
denied those claims by rating decision dated January 2000, 
and a timely notice of disagreement was received in June 
2000.  Accordingly, those issues must be returned to the RO 
for issuance of a statement of the case, as well as for any 
necessary development consistent with the Veterans Claims 
Assistance Act of 2000.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

As such, this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain and associate 
with the claims file any and all VA 
medical records, not previously acquired, 
pertaining to the treatment of the 
veteran.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
must prepare a statement of the case 
regarding the issues of entitlement to 
service connection for right ear otitis 
externa, residuals of a lumbar spine 
fracture, residuals of a gunshot wound to 
the left lower leg, hearing loss, and 
tinnitus.  The SOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.  
If the issues remain denied, and if the 
veteran files a timely substantive appeal 
of the aforementioned issues, the file 
should be returned to the Board for 
appellate review of those issues.  

The purpose of this REMAND is to accord the veteran due 
process and to obtain additional development.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit additional evidence and argument at any time.  The 
veteran need not take any further action until notified by 
the RO.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
Board of Veterans' Appeals


 


